On Petition for Rehearing.
By the Court,
Norcross, J.:
The petition for a rehearing in this proceeding goes mainly to the question of error in the ruling of the court, rather than to the jurisdiction to make the order sought to be annulled on certiorari. We see no reason to change the views heretofore expressed upon the question of jurisdiction.
Counsel for petitioner urge that the position taken by this court in reference to the indefinite allegation in the complaint as to the ownership of ore extracted by the defendant from the leased premises is susceptible of a possible misconception by the lower court, and might be held to warrant the trial court in excluding evidence as to plaintiff’s ownership in the ore extracted, or justify it in refusing an amendment of plaintiff’s pleadings so as to make the allegation of ownership -definite. In advance of a ruling of the trial court admitting or excluding evidence, or granting or refusing an amendment to pleadings, this court would not presume to pass upon a question purely speculative. Courts are liberal in granting permission to amend pleadings, especially before the trial, and there is nothing in the opinion of this court, heretofore rendered in this cause, which we think could be construed as abridging the right of plaintiff, upon a proper showing, to apply to the court for leave to amend its pleadings, if it desired to do so.
The petition for a rehearing is denied.